IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,141-01


                    EX PARTE EVER RICARDO MARTINEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W366-84380-2019-HC IN THE 366TH DISTRICT COURT
                           FROM COLLIN COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of continuous sexual abuse of a child and sentenced to forty-five

years’ imprisonment. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. The trial court has found that Applicant was denied his right to appeal

through no fault of his own. This finding is supported by the record, which shows that trial counsel

failed to file an appeal on Applicant’s behalf, despite Applicant expressly requesting them to do so.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction
                                                                                                    2

in cause number 366-84380-2019 from the 366th District Court of Collin County. Within ten days

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 3, 2021

Do not publish